Citation Nr: 1514222	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  12-31 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran has tinnitus which is reasonably shown to have had its inception in service, and persisted since.  


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA redefined VA's duties to notify and assist a VA claimant in the development of a claim.  It applies in the instant case.  However, as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records are silent regarding tinnitus.  

The Veteran's discharge certificate shows he was a gunner's mate.

The Veteran was seen by a private physician when he was 61 years old and reported that "occasionally he will have here a buzz in the year past..."

In May 2010, R. Cavanaugh, M.D. related the Veteran had tinnitus that could be secondary to service.

A history of tinnitus was noted when the Veteran was seen at a private facility in October 2010.

On VA audiometric examination in October 2010, the Veteran reported bilateral tinnitus.  He stated he first noticed tinnitus while he was in service.  He added that he fired more than 5,000 rounds while working as a gunner's mate in service.  The examiner stated that it was less likely as not that the Veteran's tinnitus is a result of exposure to excessive noise levels in service.  She explained that the Veteran had no hearing loss at 3,000 and 4,000 Hertz, which are the most usual frequencies to be affected by noise.  

Dr. Cavanaugh opined in April 2011 that the Veteran's tinnitus was as likely as not significantly attributable to his service experiences as a gunner's mate.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

In light of the fact that the Veteran served as a gunner's mate, the Board concedes that he was subjected to acoustic trauma in service.  He has argued that the ringing in his ears had its onset during service.  The Board acknowledges that the service treatment records are silent for such complaints.  The record indicates that the Veteran first reported tinnitus more than 38 years following his separation from service.  Although the VA audiologist concluded that tinnitus was not related to the Veteran's in-service noise exposure, Dr. Cavanaugh, his private physician, reached a contrary conclusion.  He specifically linked tinnitus to the fact he was exposed to noise as a gunner's mate.  Given the Veteran's undisputed exposure to acoustic trauma in service, the Board's finding his account to be credible, and resolving any remaining reasonable doubt in his favor as required, the Board concludes that service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted. 



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


